ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MELISSA LEKAS of BRICK, who was admitted to the bar of this State in 1987, and who was convicted of violating N.J.S.A. 2C:29-1, be publicly reprimanded for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and the Disciplinary Review Board having further recommended that respondent practice under the supervision of a proctor for a period of two years, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and MELISSA LEKAS is hereby publicly reprimanded; and it is further
*515ORDERED that MELISSA LEKAS practice law under the supervision of a proctor approved by the Office of Attorney Ethics, for a period of two years and until further Order of this Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.